On Motion for Rehearing.
Pending motion for rehearing in this cause, we certified to the Supreme Court the following questions, which have been answered as indicated:
"1. Should the so-called third paragraph of Subdivision 13, Article 1995, Vernon's Ann.Civ.Stats., reading as follows: `or in the county of the residence of any defendant who may assert an adverse claim to or interest in such property, or seeks to recover the title to the same' be construed, when considered in the light of all the facts in this case, as giving Webb County exclusive venue of the cause, thus requiring the sustaining of appellants' plea of privilege ?" Answer: "No."
"2. In view of all the facts and circumstances of this case, did the majority of this Court err in holding that the nature of the suit was determinable by reference to plaintiffs' petition alone?" Answer: "No."
The opinion of the Supreme Court was delivered June 19, 1946, and is reported in 195 S.W.2d 936.
In keeping with the opinion of the Supreme Court, appellees' motion for a re-hearing is overruled. *Page 939